      Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 1 of 15




IN THE DISTRICT COURT IN AND FOR BEAVER COUNTY, OKLAHOMA
                                         No. CJ-2018-00026
                                         (Civil relief more than $10,000: BREACH OF
                                         CONTRACT)
 CTF LTD., ET. AL. V. CHESAPEAKE
 EXPLORATION LLC, ET. AL.                Filed: 12/18/2018


                                         Judge: PARSLEY, THE HONORABLE JON K.



PARTIES
CHESAPEAKE EXPLORATION LLC, Defendant
CTF LTD., Plaintiff
CHESAPEAKE OPERATING LLC, Defendant
CARLTON, RONALD E., Plaintiff
ENCINO ENERGY LLC, Defendant
CARLTON, JUDY L., Plaintiff
ENCINO ACQUISITION PARTNERS, Defendant
CARLTON, BRUCE D., Plaintiff
ENCINO OPERATING LLC, Defendant
CARLTON, CATHERINE B., Plaintiff
FECHKO, LAWRENCE J., Plaintiff



ATTORNEYS
Attorney                                 Represented Parties

PIERCE & O'NEILL LLP
4203 MONTROSE BLVD.
HOUSTON , TX 77006


SHARP, REX A.
SHARP LAW, LLP
5301 W. 75TH STREET
PRAIRIE VILLAGE , KS 66208


KIRKLAND & ELLIS L.L.P.
1301 PENNSYLVANIA AVENUE N.W.
WASHINGTON , DC 20004


FRANKLAND, BARBARA C.
SHARP LAW, LLP
11990 GRANT STREET, SUITE 550
        Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 2 of 15




Attorney                                    Represented Parties

NORTHGLENN , CO 80233


MCAFEE & TAFT P.C.
TWO LEADERSHIP SQUARE, 10TH FLOOR
211 N. ROBINSON AVENUE
OKLAHOMA CITY , OK 73102-7103


PETTY, DAVID K.
P.O. BOX 1187
GUYMON , OK 73942




EVENTS
Event                                                 Party       Docket   Reporter

Tuesday, April 23, 2019 at 10:00AM
 SCHEDULING CONFERENCE

Tuesday, April 23, 2019 at 10:00AM
 ALL PENDING MOTIONS

Tuesday, May 28, 2019 at 10:00AM
 MOTION TO SETTLE JOURNAL ENTRY

Tuesday, June 11, 2019 at 10:00AM
 ALL PENDING MOTIONS

Tuesday, February 11, 2020 at 10:00AM
 ALL PENDING MOTIONS

Tuesday, July 14, 2020 at 10:00AM
 ALL PENDING MOTIONS

Tuesday, August 25, 2020 at 11:00AM
 MOTION TO SEVER

Tuesday, August 25, 2020 at 11:00AM
 MOTION FOR CLARIFICATION



ISSUES
1. BREACH OF CONTRACT




                                        2
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 3 of 15




DOCKET
Date                                Description                       Amount

12-  FILE AND ENTER PETITION W/EXHIBITS                               $ 163.00
18-  Document Available (#CC18121900000005)       TIFF   PDF
2018

       ** FIRST "AMENDED" PETITION FILED 5/20/2019 **                      $ 6.00
       (Entry with fee only)                                               $ 7.00
       OKLAHOMA COURT INFORMATION SYSTEM FEE - EFFECTIVE 07/01/07      $ 25.00
       LENGTHY TRIAL FUND                                              $ 10.00
       OK COURT APPOINTED SPECIAL ADVOCATES                                $ 5.00
       10% OF CASA TO COURT CLERK REVOLVING FUND                           $ 0.50
       OK COUNCIL ON JUDICIAL COMPLAINTS REVOLVING FUND                    $ 1.55
       10% OF COJC TO COURT CLERK REVOLVING FUND                           $ 0.16
       COURTHOUSE SECURITY FEE                                         $ 10.00
       10% OF CHSC TO COURT CLERK REVOLVING FUND                           $ 1.00
       STATE JUDICIAL REV. FUND INTERPRETER & TRANSLATOR SERVICES          $ 0.45
       15% TO DISTRICT COURT REVOLVING FUND                                $ 2.48
12-  ISSUED (5) SUMMONS TO ATTY. OF RECORD FOR SERVICE ON              $ 50.00
18-
2018
       DEFENDANTS
12-  AFFIDAVIT OF SERVICE: SERVED CHESAPEAKE EXPLORATION LLC
19-  Document Available (#CC18121900000199) TIFF PDF
2018
       BY SERVING THE CORPORATION COMPANY ON 12-19-2018
12-  AFFIDAVIT OF SERVICE: SERVED CHESAPEAKE OPERATING LLC
19-  Document Available (#CC18121900000200) TIFF PDF
2018
       BY SERVING THE CORPORATION COMPANY ON 12-19-2018
12-  NOTICE OF FILING NOTICE OF REMOVAL W/EXHIBIT "A"
26-  Document Available (#CC18122600000012) TIFF  PDF
2018
03-  AMENDED ORDER
04-  Document Available (#CC19030400000048)       TIFF   PDF
2019


                                           3
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 4 of 15




Date                               Description                        Amount

       ** PREVIOUS ORDER ERRONEOUSLY REFERENCED AND FILED
       IN CJ-2018-23 **
03-  NOTICE OF FILING OF FEDERAL COURT DOCUMENTS
06-  Document Available (#CC19030600000084) TIFF PDF
2019
03-  EXHIBIT 10/STIPULATION
06-  Document Available (#CC19030600000099)      TIFF   PDF
2019
03-  CHESAPEAKE EXPLORATION, LLC AND CHESAPEAKE OPERATING,
06-  Document Available (#CC19030600000100) TIFF PDF
2019
       LLC'S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS'
       PETITION
03-  ORDER
06-  Document Available (#CC19030600000111)      TIFF   PDF
2019
03-  CHESAPEAKE EXPLORATION, LLC AND CHESAPEAKE OPERATING,
06-  Document Available (#CC19030600000128) TIFF PDF
2019
       LLC'S AMENDED DISCLOSURE STATEMENT IDENTIFYING LLC
       CONSTITUENTS
03-  PLAINTIFFS' RESPONSE IN OPPOSITION TO DEFENDANTS'
06-  Document Available (#CC19030600000134) TIFF PDF
2019
       MOTION FOR EXTENSION OF TIME
03-  ENCINO ENERGY, LLC; ENCINO ACQUISITION PARTNERS, LLC;
06-  Document Available (#CC19030600000139) TIFF PDF
2019
       AND ENCINO OPERATING LLC'S UNOPPOSED MOTION TO WITHDRAW
       NOTICE OF REMOVAL
03-  AFFIDAVIT OF SERVICE: SERVED ENCINO ENERGY LLC ON
06-  Document Available (#CC19030600000146) TIFF PDF
2019
       12-27-2018
       XX
03-  AFFIDAVIT OF SERVICE: SERVED ENCINO ACQUISITION
06-  Document Available (#CC19030600000147) TIFF  PDF
2019


                                         4
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 5 of 15




Date                                Description                       Amount

       PARTNERS LLC ON 12-27-2018
03-  AFFIDAVIT OF SERVICE: SERVED ENCINO OPERATING LLC ON
06-  Document Available (#CC19030600000148) TIFF PDF
2019
       12-19-2018
03-  MOTION FOR SCHEDULING/PRETRIAL CONFERENCE
06-  Document Available (#CC19030600000149) TIFF PDF
2019
03-  CERTIFICATE OF SERVICE
06-  Document Available (#CC19030600000151)       TIFF   PDF
2019
03-  MOTION FOR ENTRY OF DEFAULT JUDGMENT
07-  Document Available (#CC19030700000042) TIFF         PDF
2019
03-  EMERGENCY MOTION TO ENJOIN DEFENDANTS W/EXHIBITS
08-  Document Available (#CC19030800000074) TIFF PDF
2019
03-  CERTIFICATE OF SERVICE
08-  Document Available (#CC19030800000134)       TIFF   PDF
2019
03-  ENCINO'S SPECIAL ENTRY OF APPEARANCE, RESPONSE TO
08-  Document Available (#CC19030800000151) TIFF PDF
2019
       PLAINTIFFS' MOTION FOR DEFAULT JUDGMENT, AND REQUEST
       FOR LEAVE TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFFS'
       PETITION OUT OF TIME
03-  PLAINTIFF'S RESPONSE TO ENCINO'S SPECIAL ENTRY OF
11-  Document Available (#CC19031100000136) TIFF PDF
2019
       APPEARANCE, RESPONSE TO PLAINTIFFS' MOTION FOR DEFAULT
       JUDGMENT, AND REQUEST FOR LEAVE TO ANSWER OR OTHERWISE
       RESPOND TO PLAINTIFF'S PETITION OUT OF TIME
03-  CHESAPEAKE'S MOTION TO DISMISS PURSUANT TO THE DOCTRINE
11-  Document Available (#CC19031100000142) TIFF PDF
2019
       OF FORUM NON CONVENIENS OR, IN THE ALTERNATIVE,
       TRANSFER TO THE DISTRICT COURT OF OKLAHOMA COUNTY




                                          5
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 6 of 15




Date                               Description                        Amount

03-  MOTION DOCKET W/AFFIDAVIT OF MAILING
15-  Document Available (#CC19031500000054) TIFF        PDF
2019
03-  AGREED ORDER
20-  Document Available (#CC19032000000023)      TIFF   PDF
2019
03-  CHESAPEAKE DEFENDANTS' MOTION TO COMPEL ARBITRATION AND
25-  Document Available (#CC19032500000067) TIFF PDF
2019
       OPENING BRIEF IN SUPPORT W/EXHIBITS
03-  CHESAPEAKE DEFENDANTS' NOTICE OF ADDITIONAL FEDERAL
25-  Document Available (#CC19032500000316) TIFF PDF
2019
       COURT FILINGS W/EXHIBITS
03-  ENCINO'S REPLY IN SUPPORT OF ITS SPECIAL ENTRY OF
25-  Document Available (#CC19032500000368) TIFF  PDF
2019
       APPEARANCE, AND REQUEST FOR LEAVE TO ANSWER OR
       OTHERWISE RESPOND TO PLAINTIFF'S PETITION OUT OF TIME
       W/EXHIBIT
03-  CHESAPEAKE DEFENDANTS' OPPOSITION TO PLAINTIFFS' MOTION
26-  Document Available (#CC19032600000101) TIFF PDF
2019
       TO ENJOIN DEFENDANTS W/EXHIBIT 1
03-  PLAINTIFFS' RESPONSE TO CHESAPEAKE'S MOTION TO DISMISS
29-  Document Available (#CC19032900000070) TIFF PDF
2019
       OR TRANSFER DUE TO FORUM NON CONVENIENS
04-  ENCINO'S SUPPLEMENT IN SUPPORT OF ITS SPECIAL ENTRY OF
05-  Document Available (#CC19040500000097) TIFF PDF
2019
       APPEARANCE, AND REQUEST FOR LEAVE TO ANSWER OR
       OTHERWISE RESPOND TO PLAINTIFFS' PETITION OUT OF TIME
       W/EXHIBITS
04-  PLAINTIFFS' UNOPPOSED MOTION FOR EXTENSION OF TIME
08-  Document Available (#CC19040800000110) TIFF PDF
2019
       XX


                                          6
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 7 of 15




Date                               Description                        Amount

04-  PLAINTIFFS' RESPONSE TO CHESAPEAKE'S MOTION TO COMPEL
08-  Document Available (#CC19040800000104) TIFF PDF
2019
       ARBITRATION OF ONLY COUNT III
04-  MOTION DOCKET W/AFFIDAVIT OF MAILING
12-  Document Available (#CC19041200000078) TIFF        PDF
2019
04-  CHESAPEAKE'S REPLY TO PLAINTIFFS' OPPOSITION TO
12-  Document Available (#CC19041200000134) TIFF PDF
2019
       CHESAPEAKE'S MOTION TO DISMISS OR TRANSFER PURSUANT TO
       THE DOCTRINE OF FORUM NON CONVENIENS
04-  PLAINTIFFS' REPLY IN SUPPORT OF THEIR EMERGENCY MOTION
16-  Document Available (#CC19041600000224) TIFF PDF
2019
       TO ENJOIN DEFENDANTS
04-  MOTION TO ASSOCIATE COUNSEL W/EXHIBITS "A,B,C"
17-  Document Available (#CC19041700000119) TIFF PDF
2019
       (DANIEL T. DONOVAN)
04-  MOTION TO ASSOCIATE COUNSEL W/EXHIBITS "A,B,C"
17-  Document Available (#CC19041700000131) TIFF PDF
2019
       (RAGAN NARESH)
04-  ORDER ADMITTING TO PRACTICE (DANIEL T. DONOVAN)
23-  Document Available (#CC19042300000136) TIFF PDF
2019
04-  ORDER ADMITTING TO PRACTICE (RAGAN NARESH)
23-  Document Available (#CC19042300000138) TIFF PDF
2019
04-  CERTIFICATE OF MAILING
26-  Document Available (#CC19042600000133)      TIFF   PDF
2019
05-  JOURNAL ENTRY
02-  Document Available (#CC19050200000332)      TIFF   PDF
2019
05-  ISSUED (4) CERTIFIED COPIES TO ATTY. SCHOVANEC
02-
2019



                                         7
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 8 of 15




Date                               Description                        Amount

05-  ENCINO ENERGY, LLC AND ENCINO OPERATING LLC'S SPECIAL
02-  Document Available (#CC19050200000358) TIFF PDF
2019
       ENTRY OF APPEARANCE AND MOTION TO DISMISS W/EXHIBITS
       XX
05-  ENCINO ACQUISITION PARTNERS, L.L.C.'S SPECIAL ENTRY OF
02-  Document Available (#CC19050300000024) TIFF   PDF
2019
       APPEARANCE AND MOTION TO DISMISS W/EXHIBITS
05-  PLAINTIFFS' MOTION TO SETTLE JOURNAL ENTRY W/EXHIBITS
08-  Document Available (#CC19050800000029) TIFF PDF
2019
05-  PLAINTIFFS' MOTION TO COMPEL DISCOVERY RESPONSES
10-  Document Available (#CC19051000000055) TIFF PDF
2019
       W/EXHIBITS
05-  CERTIFICATE OF SERVICE
10-  Document Available (#CC19051000000109)      TIFF   PDF
2019
05-  JOURNAL ENTRY
10-  Document Available (#CC19051000000138)      TIFF   PDF
2019
05-  PLAINTIFFS' MOTION FOR EXTENSION OF TIME TO FILE
13-  Document Available (#CC19051300000066) TIFF  PDF
2019
       RESPONSES TO ENCINO'S MOTIONS TO DISMISS W/EXHIBITS
05-  PLAINTIFFS' MOTION FOR PARTIAL SUMMARY JUDGMENT ON                $ 50.00
13-  Document Available (#CC19051300000083) TIFF PDF
2019
       LIABILITY AND BRIEF IN SUPPORT W/EXHIBITS
05-  PLAINTIFFS' MOTION FOR LEAVE TO FILE FIRST AMENDED
13-  Document Available (#CC19051300000417) TIFF   PDF
2019
       PETITION W/EXHIBITS
05-  CHESAPEAKE DEFENDANTS' RESPONSE TO MOTION TO SETTLE
15-  Document Available (#CC19051500000157) TIFF PDF
2019
       JOURNAL ENTRY




                                         8
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 9 of 15




Date                               Description                        Amount

05-  MOTION DOCKET W/AFFIDAVIT OF MAILING
17-  Document Available (#CC19051700000032) TIFF        PDF
2019
05-  UNOPPOSED MOTION TO WITHDRAW/SUBSTITUTE COUNSEL
17-  Document Available (#CC19051700000057) TIFF PDF
2019
05-  SPECIAL ENTRY OF APPEARANCE (JESSE R. PIERCE FOR ENCINO
17-  Document Available (#CC19051700000061) TIFF PDF
2019
       ENERGY, LLC; ENCINO ACQUISITION PARTNERS, LLC; AND
       ENCINO OPERATING, LLC)
05-  AGREED ORDER ALLOWING WITHDRAWAL/SUBSTITUTION OF
20-  Document Available (#CC19052000000016) TIFF PDF
2019
       COUNSEL
05-  ISSUED (2) CERTIFIED COPIES TO GABLEGOTWALS
20-
2019
05-  ENTRY OF APPEARANCE (DAVID K. PETTY)
20-  Document Available (#CC19052000000032) TIFF        PDF
2019
05-  NOTICE OF WITHDRAWAL OF MOTION
20-  Document Available (#CC19052000000036)      TIFF   PDF
2019
05-  WRITTEN CONSENT TO FILING OF FIRST AMENDED PETITION
20-  Document Available (#CC19052000000037) TIFF PDF
2019
05-  "FIRST AMENDED" PETITION
20-  Document Available (#CC19052000000040)      TIFF   PDF
2019
05-  AGREED ORDER
21-  Document Available (#CC19052100000109)      TIFF   PDF
2019
05-  JOURNAL ENTRY
21-  Document Available (#CC19052100000111)      TIFF   PDF
2019
05-  PLAINTIFFS' AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT
23-  Document Available (#CC19052300000142) TIFF PDF
2019
       ON LIABILITY AND BRIEF IN SUPPORT W/EXHIBITS



                                         9
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 10 of 15




Date                               Description                         Amount

05-  CHESAPEAKE DEFENDANTS' MOTION FOR STAY OF PROCEEDINGS
24-  Document Available (#CC19052400000146) TIFF PDF
2019
       PENDING PETITION FOR WRIT OF MANDAMUS AND PROHIBITION
       W/EXHIBITS
05-  COURT MINUTE
28-  Document Available (#CC19052800000024)      TIFF   PDF
2019
05-  SUPPLEMENT TO CHESAPEAKE DEFENDANT'S MOTION FOR STAY OF
28-  Document Available (#CC19052800000067) TIFF PDF
2019
       PROCEEDINGS PENDING PETITION FOR WRIT OF MANDAMUS AND
       PROHIBITION
05-  MOTION TO ASSOCIATE COUNSEL W/EXHIBITS "A,B,C" (SCOTT
29-  Document Available (#CC19052900000069) TIFF PDF
2019
       GOODGER)
05-  MOTION DOCKET W/AFFIDAVIT OF MAILING
31-  Document Available (#CC19053100000007) TIFF        PDF
2019
06-  PLAINTIFFS' UNOPPOSED MOTION FOR ENTRY OF PROTECTIVE
04-  Document Available (#CC19060400000182) TIFF PDF
2019
       ORDER W/EXHIBIT "A"
06-  STIPULATION AND PROTECTIVE ORDER FOR CONFIDENTIALITY
05-  Document Available (#CC19060500000154) TIFF PDF
2019
       OF DISCOVERY MATERIALS
06-  PLAINTIFFS' OPPOSITION TO CHESAPEAKE'S MOTION TO STAY
07-  Document Available (#CC19060700000146) TIFF PDF
2019
06-  CHESAPEAKE'S OPPOSITION TO PLAINTIFFS' AMENDED MOTION
10-  Document Available (#CC19061000000044) TIFF PDF
2019
       FOR PARTIAL SUMMARY JUDGMENT W/EXHIBITS "1-9"
06-  COURT MINUTE
11-  Document Available (#CC19061100000129)      TIFF   PDF
2019




                                        10
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 11 of 15




Date                               Description                         Amount

06-  AGREED ORDER
13-  Document Available (#CC19061300000140)      TIFF   PDF
2019
06-  ORDER FROM SUPREME COURT
17-  Document Available (#CC19061700000033)      TIFF   PDF
2019
06-  PLAINTIFFS' REPLY IN SUPPORT OF PLAINTIFFS' AMENDED
17-  Document Available (#CC19061700000037) TIFF   PDF
2019
       MOTION FOR PARTIAL SUMMARY JUDGMENT ON LIABILITY
06-  PLAINTIFFS' UNOPPOSED SECOND MOTION FOR EXTENSION OF
24-  Document Available (#CC19062400000053) TIFF PDF
2019
       TIME TO FILE RESPONSES TO ENCINO'S MOTION TO DISMISS
06-  AGREED ORDER
25-  Document Available (#CC19062500000049)      TIFF   PDF
2019
07-  PLAINTIFFS' UNOPPOSED THIRD MOTION FOR EXTENSION OF
25-  Document Available (#CC19072500000092) TIFF PDF
2019
       TIME TO FILE RESPONSES TO ENCINO'S MOTIONS TO DISMISS
07-  AGREED ORDER
26-  Document Available (#CC19072600000114)      TIFF   PDF
2019
       ..
08-  PLAINTIFFS' UNOPPOSED MOTION TO SUSPEND BRIEFING
23-  Document Available (#CC19082300000011) TIFF PDF
2019
       SCHEDULED ON ENCINO'S MOTIONS TO DISMISS
08-  AGREED ORDER
27-  Document Available (#CC19082700000060)      TIFF   PDF
2019
12-  NOTICE OF DENIAL OF PETITION FOR WRIT W/EXHIBIT "1"
05-  Document Available (#CC19120500000072) TIFF  PDF
2019
12-  MOTION FOR STAY OF HEARING ON PLAINTIFFS' MOTION FOR
10-  Document Available (#CC19121000000208) TIFF PDF
2019
       PARTIAL SUMMARY JUDGMENT



                                        11
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 12 of 15




Date                               Description                         Amount

12-  PLAINTIFFS' RESPONSE TO ENCINO DEFENDANTS' MOTION FOR
12-  Document Available (#CC19121200000117) TIFF PDF
2019
       STAY OF HEARING ON PLAINTIFFS' MOTION FOR PARTIAL
       SUMMARY JUDGMENT
12-  CHESAPEAKE DEFENDANTS' BRIEF IN SUPPORT OF ENCINO'S
13-  Document Available (#CC19121300000067) TIFF PDF
2019
       MOTION FOR STAY OF HEARING ON PLAINTIFFS' MOTION FOR
       PARTIAL SUMMARY JUDGMENT
12-  PLAINTIFFS' OMNIBUS OPPOSITION TO ENCINO DEFENDANTS'
20-  Document Available (#CC19122000000061) TIFF PDF
2019
       MOTIONS TO DISMISS W/EXHIBITS "A,B,C,D"
12-  EXHIBITS "E & F" TO PLAINTIFFS' OMNIBUS OPPOSITION TO
20-
2019
       ENCINO DEFENDANTS' MOTION TO DISMISS (FILED UNDER SEAL)
12-  MOTION TO FILE UNDER SEAL
20-  Document Available (#CC19122000000100)      TIFF   PDF
2019
01-  NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESSES
03-  Document Available (#CC20010300000014) TIFF PDF
2020
01-  MOTION DOCKET W/AFFIDAVIT OF MAILING
31-  Document Available (#CC20013100000115) TIFF        PDF
2020
       XX
02-  REPLY TO PLAINTIFFS' OMNIBUS OPPOSITION TO ENCINO
07-  Document Available (#CC20020700000086) TIFF PDF
2020
       DEFENDANTS' MOTIONS TO DISMISS
02-  JOURNAL ENTRY
18-  Document Available (#CC20021800000019)      TIFF   PDF
2020
02-  CHESAPEAKE EXPLORATION, L.L.C. AND CHESAPEAKE
21-  Document Available (#CC20022100000075) TIFF PDF
2020
       OPERATING, L.L.C.'S ANSWER AND AFFIRMATIVE DEFENSES


                                        12
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 13 of 15




Date                               Description                         Amount

       TO PLAINTIFFS' AMENDED PETITION
03-  DEFENDANT'S ENCINO ENERGY, LLC AND ENCINO ACQUISITION
02-  Document Available (#CC20030200000033) TIFF PDF
2020
       PARTNERS, LLC'S ANSWER AND AFFIRMATIVE DEFENSES TO
       PLAINTIFFS' FIRST AMENDED PETITION
03-  EMERGENCY MOTION TO EXPEDITE DISCOVERY W/EXHIBITS "A&B"
03-  Document Available (#CC20030300000039) TIFF PDF
2020
03-  MOTION TO QUASH NOTICES OF DEPOSITION
05-  Document Available (#CC20030500000082) TIFF        PDF
2020
03-  MOTION FOR SCHEDULING ORDER AND REQUEST FOR HEARING
05-  Document Available (#CC20030500000087) TIFF PDF
2020
       W/EXHIBIT
03-  CHESAPEAKE DEFENDANTS' OPPOSITION TO PLAINTIFFS'
05-  Document Available (#CC20030500000094) TIFF PDF
2020
       EMERGENCY MOTION TO EXPEDITE DISCOVERY
03-  DEFENDANTS ENCINO ENERGY, LLC AND ENCINO ACQUISTION
06-  Document Available (#CC20030600000032) TIFF PDF
2020
       PARTNERS, LLC'S MOTION TO STAY AND REQUEST FOR HEARING
03-  PLAINTIFFS' OPPOSITION TO ENCINO'S MOTION TO STAY
09-  Document Available (#CC20030900000066) TIFF  PDF
2020
03-  MOTION DOCKET WITH AFFIDAVIT OF MAILING
13-  Document Available (#CC20031300000001) TIFF        PDF
2020
       XX
03-  CHESAPEAKE DEFENDANTS' MOTION REGARDING MARCH 24, 2020
17-  Document Available (#CC20031700000072) TIFF PDF
2020
       HEARING
03-  COURT MINUTE
24-  Document Available (#CC20040100000042)      TIFF   PDF
2020




                                         13
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 14 of 15




Date                               Description                         Amount

03-  COURT MINUTE
24-  Document Available (#CC20060400000057)      TIFF   PDF
2020
04-  NOTICE OF CHANGE OF FIRM NAME AND EMAIL ADDRESSES
01-  Document Available (#CC20052600000098) TIFF PDF
2020
04-  COURT MINUTE
20-  Document Available (#CC20060400000090)      TIFF   PDF
2020
05-  CHESAPEAKE DEFENDANTS' OPPOSITION TO PLAINTIFFS' MOTION
26-  Document Available (#CC20052600000220) TIFF PDF
2020
       TO QUASH NOTICES OF DEPOSITION W/EXHIBITS 1 & 2
05-  CHESAPEAKE DEFENDANTS' OPPOSITION TO PLAINTIFFS' MOTION
26-  Document Unavailable (#CC20052600000220)
2020
       FOR SCHEDULING ORDER AND REQUEST FOR HEARING
       W/EXHIBIT "A"
06-  COURT MINUTE
02-  Document Available (#CC20060400000099)      TIFF   PDF
2020
07-  NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY FOR
01-  Document Available (#CC20070100000069) TIFF PDF
2020
       CHESAPEAKE ENERGY CORPORATION, ET AL., AND AUTOMATIC
       STAY OF THESE PROCEEDINGS
07-  PLAINTIFF'S MOTION TO SEVER DEFENDANTS WHO HAVE
14-  Document Available (#CC20071400000075) TIFF PDF
2020
       DECLARED BANKRUPTCY
07-  PLAINTIFFS' MOTION FOR ORDER CLARIFYING AUTOMATIC STAY
28-  Document Available (#CC20072800000127) TIFF PDF
2020
       DOES NOT APPLY TO NON-DEBTOR DEFENDANTS, ENCINO ENERGY,
       LLC AND ENCINO ACQUISITION PARTNERS, LLC
       ..
08-  ENCINO DEFENDANTS' OPPOSITION TO PLAINTIFFS' MOTION FOR
12-  Document Available (#CC20081200000034) TIFF PDF
2020


                                        14
       Case 21-03427 Document 1-1 Filed in TXSB on 02/26/21 Page 15 of 15




Date                               Description                         Amount

       ORDER CLARIFYING AUTOMATIC STAY AND MOTION TO STAY WITH
       EXHIBITS A & B
08-  ENCINO DEFENDANTS' OPPOSITION TO PLAINTIFFS' MOTION TO
12-  Document Available (#CC20081200000056) TIFF PDF
2020
       SEVER DEFENDANTS WHO HAVE DECLARED BANKRUPTCY
08-  MOTION DOCKET W/AFFIDAVIT OF MAILING
14-  Document Available (#CC20081400000001) TIFF        PDF
2020
08-  PLAINTIFFS' REPLY IN SUPPORT OF MOTION TO SEVER
17-  Document Available (#CC20081700000074) TIFF  PDF
2020
       DEFENDANTS WHO HAVE DECLARED BANKRUPTCY
08-  NOTICE OF TELEPHONIC HEARING
17-  Document Available (#CC20081700000078)      TIFF   PDF
2020
09-  JOURNAL ENTRY
01-  Document Available (#CC20090100000060)      TIFF   PDF
2020
11-  NOTICE OF CHANGE OF ADDRESS (BARBARA FRANKLAND)
03-  Document Available (#CC20110300000044) TIFF PDF
2020
01-  ENCINO DEFENDANTS' RENEWED MOTION TO STAY
28-  Document Available (#CC21012900000069) TIFF PDF
2021
02-  NOTIFICATION OF REMOVAL TO THE UNITED STATES BANKRUPTCY
26-  Document Unavailable (#CC21022600000485)
2021 COURT FOR THE WESTERN DISTRICT OF OKLAHOMA




                                        15
